SHARE EXCHANGE AGREEMENT




THIS AGREEMENT is made effective as of the 29TH day of August, 2011.


BETWEEN:
           
VIKING INVESTMENTS GROUP LLC, (VIKING)
 
 
a company incorporated under the laws of St. Kitts and Nevis
   
Shanghai Kerry Centre
   
1515 Nanjing West Road, Suite 1002
   
Shanghai, 200040, P.R. China
               
(hereinafter called "VIKING")
     
OF THE FIRST PART
     
AND:
     
SINOCUBATE, INC. (SINOCUBATE)
   
65 Broadway, 7th Floor
   
New York, NY 10006, USA
         
(hereinafter called “SINOCUBATE")
     
OF THE SECOND PART
           



WHEREAS, SINOCUBATE on or about June 29, 2011acquired from VIKING, 100,000
shares in China Wood, Inc., a publicly listed company in the United States,
focused on the production and distribution of vinyl and wood products with the
majority of its business in the PRC, in consideration for 1,912,000 newly issued
restricted stock in SINOCUBATE,


WHEREAS, VIKING owns an additional 466,813 shares of common stock of China Wood,
(the CHINA WOOD SHARES”).


WHEREAS, SINOCUBATE is interested in exchanging new restricted shares in itself
in exchange for the CHINA WOOD SHARES,


NOW THEREFORE, the parties agree as follows:


 
1.
Share Exchange.



As of the signing of this Agreement, SINOCUBATE will:


Issue to Viking Twelve Million Five Hundred Sixty Nine Thousand Four Hundred
Twenty (12,569,420) newly issued restricted shares of its common stock, par
value $0.001 in consideration for Four Hundred Sixty Six Thousand Eight Hundred
Thirteen (466,813) common stock of China Wood, Inc., (“China Wood”) to be
transferred to SINOCUBATE’s wholly owned subsidiary, Viking Investments Group
LLC, incorporated under the laws of Nevada.
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
Share Exchange ratio.



In determining the fair value of the shares, SINOCUBATE and VIKING agreed to
use, where applicable, the closing bid price for the ten most recent trading
days prior to the closing day of the transaction where applicable).  The parties
has also taken into consideration among other things the December 30, 2008
released report by the Securities and Exchange Commission (SEC) on fair
valuation.  The SEC report recommends “improvements to existing practice
including reconsidering the accounting for impairments and the development of
additional guidance for determining fair value of investments in inactive
markets”.




 
3.
Miscellaneous.



The parties agree, without the need for any additional consideration, to execute
such other and further instruments, documents and agreements and to perform such
other acts as may be reasonably required to effectuate the purposes of this
Share Exchange Agreement.  This agreement constitutes the entire understanding
between VIKING and SINOCUBATE with respect to the subject matter hereof and may
not be amended, modified or supplemented except by a written instrument signed
by all of the parties hereto.  This letter agreement shall be governed by and
construed according to the laws of the State of New York without regard to the
conflicts of law principles thereof.  This letter agreement may be executed in
any number of counterparts, each of which shall be deemed an original and
enforceable against the parties actually executing such counterpart, and all of
which, when taken together, shall constitute one instrument.  Facsimile
execution and delivery of this agreement is legal, valid and binding execution
and delivery for all purposes.
 
 
4.
Governing Law, Dispute Resolution and Jurisdiction.

 
This Agreement shall be governed by and construed in accordance with the laws of
the state of New York without giving effect without giving effect to the
conflicts of laws principles thereof.  All disputes, controversies or claims
(“Disputes”) arising out of or relating to this Agreement shall in the first
instance be the subject of a meeting between a representative of each party who
has decision making authority with respect to the matter in question.  Should
the meeting either not take place or no result in a resolution of the Dispute
within twenty (20) business days following notice of the Dispute to the other
party, then the Dispute shall be resolved in a binding arbitration proceeding to
be held in the City and state of New York, United States of America in
accordance with the international rules of the American Arbitration
Association.  The parties agree that a panel of three arbitrators shall be
required.  Any award of the arbitrators shall be deemed confidential information
for a period of five years.  The arbitrators may award attorney’s fees and other
arbitration related expenses to the prevailing party in their sole discretion.
 
 
5.
Entire Agreement.

 
This Agreement represents the entire understanding of the Parties with respect
to the subject matter hereof and supersedes all prior representations,
discussions, understandings and agreements. This Agreement, nor any provisions
hereof may be amended, waived modified or discharged except an agreement in
writing signed by both Parties.
 


 
 

--------------------------------------------------------------------------------

 
 
 
SINUCUBATE, INC.
 

       
By: /s/ Tom Simeo       
  Date: August 29, 2011  
Chairman
     
 
     



VIKING INVESTMENTS GROUP LLC
 

       
By: /s/ Elle Zhong    
  Date: August 29, 2011  
Director
     
 
     

 
 
 

--------------------------------------------------------------------------------

 
 
 